DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2021 is considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 19, the limitation reciting “and the expected location of the shadows is based on a template of the physical item” is indefinite. It is not clear if the recitation of the template is in reference to a structural feature of the claimed product of claim 9 and an actual method step of the method of creating a camouflage substrate of claim 19, or is directed to an intermediate product that is not required by the final product of claim 9 or the method of claim 19. It is not clear what structure is required for both the product of claim 9 and the method of claim 19 with respect to this phrase.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7, 8, 9, 12, 13, 14, 15, 16, 17, 18, 19, 22, 23, 24, 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conk (US 6,342,290) in view of Task et al. (US 4,606,127).
Regarding claims 7, 8, 12 and 13,  Conk teaches a camouflage pattern that camouflages a user in an environment and blends in with vegetation in proximity to and at a distance from the camouflage (col. 2 Ln. 17-col. 3 Ln. 10) (i.e. capable of inhibiting depth perception). The camouflage pattern is printed onto a substrate, such as fabric (col. 4 Ln. 35-57), which is capable of being applied to a physical item. 
The camouflage pattern of Conk, as shown in Figures 1 and 11,  includes photographic images (11) of discrete landscape features such as shrubs, bushes, grasses, rocks, herbs, trees, flowers, deadwood and the like to match the camouflage pattern to a selected environment (Figure 1, 11; col. 2 Ln. 30-col. 3 Ln. 22, col. 4 Ln. 35-col. 5 Ln. 5, col. 7 Ln. 50-60). 
The camouflage of Conk is comprised of a ground cover layer (66; photographic images) comprising background photographic images (32, 34, 36) of ground cover (58, 55) made up of images of small and large rocks, herbs, grasses, small bushes, etc.; background color and accent color (Figure 2, 4, 5; col. 5 Ln. 5-col. 6 Ln. 45). 
A mid-size elements layer (70; disruptive pattern) is overlaid on the ground cover layer (66; photographic images), wherein the mid-size elements (70; disruptive pattern) are comprised of photographs of mid-sized elements (72) such as small bushes, rocks, groups of herbs, small trees, or other plants (Figure 2, 4, 6; col. 5 Ln. 5-40, col. 6 Ln. 10-65). The mid-size elements (72) are mid-size relative to other elements in the pattern and obscure portions of the ground cover layer (66; photographic images) (Figure 1, 2, 4, 6; col. 6 Ln. 45-65). 
A large element layer (78) is overlaid on the ground cover layer (66; photographic images) and mid-size elements layer (70; disruptive pattern), partially obscuring the underlying layers (Figure 1, 2, 4, 7; col. 6 Ln. 66-col. 7 Ln. 20). The large element layer (78) is comprised of photographic images of large elements (80) that dominate the selected environment, such as trees, deadwood, large rocks, cactus, or any combination thereof (col. 7 Ln. 1-20). 
Conk does not expressly teach a distortion applied to a portion of the photographic image. Task et al. teaches an image layout arrangement suitable for transposing small images onto large work surface located images with an required degree of image resolution and detail, for deceptive markings on aerially visible portions of an air base (Abstract). Task et al. teaches that the images are used to conceal movable objects or employed in movable decoys for enhanced deception capability (col. 1 Ln. 63-col. 2 Ln. 20). Task et al. teaches a method of forming these deceptive markings, wherein the images can be provided with a desirable distortion to give the impression of perspective or a view from some angle other than the viewer with respect to the work surface (col. 6 Ln. 13-45, col. 9 Ln. 25-60). 
As both Conk and Task et al. are concerned with deception/camouflage techniques, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the photographic images comprising the ground cover layer (66; photographic images) of the camouflage pattern taught by Conk to have a distortion applied as taught by Task et al. to obtain a perspective distortion so that areas of the camouflage give the impression of a view from a different angle other than the viewer, to aid in enhancing the deceptive features of the camouflage. 
Regarding claim 9, Conk in view of Task et al. teaches all the limitations of claims 7 and 17 above. Conk additionally teaches that to recreate the appearance of the selected environment, an accent color can be selected to match the appearance of the background in shadow and smeared across the background to mottle and shade naturally and randomly (col. 3 ln. 1-10). This feature gives a textured and shadowed appearance to the background (col. 5 Ln. 60-cl. 6 Ln. 11). 
While Conk does not expressly teach that the shading or smearing is based on an expected location of shadows for the physical item, such a modification would have been obvious to one of ordinary skill in the art at the time the invention was made to further enhance the concealment features of the camouflage pattern within the selected environment. 
The limitation reciting “and the expected location of shadows is based on a template of the physical item” is indefinite for the reasons expressed above and appears to be directed to an intermediate product and/or method that is not required or recited by the claimed invention of the instant application. 
Regarding claims 14, 15 and 16, Conk in view of Task et al. teaches all the limitations of claim 7 above. Task et al. teaches a method of forming these deceptive markings, wherein the images can be provided with a desirable distortion to give the impression of perspective or a view from some angle other than the viewer with respect to the work surface (col. 6 Ln. 13-45, col. 9 Ln. 25-60). While Task et al. does not expressly teach that the distortion can be magnification/demagnification, out of focus, or different focal length, such a modification would have been obvious to one of ordinary skill in the art at the time of the invention based upon the desired distortion and overall look of the resultant camouflage that would allow for the most enhanced deception within in the selected environment. 
Regarding claim 17, 18, 22 and 23, Conk teaches a method of making a camouflage pattern on a substrate, including the method steps of photographing elements in the selected environment where the camouflage will be used, including at least one entire landscape feature (col. 7 Ln. 65-col. 11 Ln. 25). The landscape features are photographed close up and at a distance, under selected conditions to obtain all the desired landscape features in the desired level of daylight and loaded onto a computer for easy manipulation with a computer graphics program (col. 7 Ln. 64-col. 8 Ln. 21). The artistic design of the pattern is started by selecting background color that includes a color to represent the most dominant ground color or undergrowth color of the selected environment and an accent color such as a secondary color of the soil or undergrowth (col. 8 Ln. 20-37). The photographic images are selected and grouped into images for the ground cover layer (photographic images), mid-size element layer (70; disruptive pattern) and large element layer (78) (col. 8 Ln. 45-col. 11 Ln. 25). The ground cover layer (photographic images) is selected and overlaid with the mid-size element layer (70; disruptive pattern) such that portions or areas of the ground cover layer (photographic images) are obscured by the mid-size element layer (70; disruptive pattern). The large element layer (78) is then selected and overlaid such that it partially obscures the underlying ground cover layer (photographic images) and mid-size element layer (70; disruptive pattern) to form the overall camouflage pattern (col. 8 Ln. 45-col. 11 Ln. 25). The overall camouflage pattern is then printed onto a substrate, such as fabric (col. 10 Ln. 50-col. 11 Ln. 25), which is capable of being applied to a physical item. 
Conk does not expressly teach a distortion applied to a portion of the photographic image. Task et al. teaches an image layout arrangement suitable for transposing small images onto large work surface located images with an required degree of image resolution and detail, for deceptive markings on aerially visible portions of an air base (Abstract). Task et al. teaches that the images are used to conceal movable objects or employed in movable decoys for enhanced deception capability (col. 1 Ln. 63-col. 2 Ln. 20). Task et al. teaches a method of forming these deceptive markings, wherein the images can be provided with a desirable distortion to give the impression of perspective or a view from some angle other than the viewer with respect to the work surface (col. 6 Ln. 13-45, col. 9 Ln. 25-60). 
As both Conk and Task et al. are concerned with deception/camouflage techniques, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the photographic images comprising the ground cover layer (66; photographic images) of the camouflage pattern taught by Conk to have a distortion applied as taught by Task et al. to obtain a perspective distortion so that areas of the camouflage give the impression of a view from a different angle other than the viewer, to aid in enhancing the deceptive features of the camouflage. 
Regarding claim 19, Conk in view of Task et al. teaches all the limitations of claim 17 above. Conk additionally teaches that to recreate the appearance of the selected environment, an accent color can be selected to match the appearance of the background in shadow and smeared across the background to mottle and shade naturally and randomly (col. 3 ln. 1-10). This feature gives a textured and shadowed appearance to the background (col. 5 Ln. 60-cl. 6 Ln. 11). 
While Conk does not expressly teach that the shading or smearing is based on an expected location of shadows for the physical item, such a modification would have been obvious to one of ordinary skill in the art at the time the invention was made to further enhance the concealment features of the camouflage pattern within the selected environment. 
The limitation reciting “and the expected location of shadows is based on a template of the physical item” is indefinite for the reasons expressed above and appears to be directed to an intermediate product and/or method that is not required or recited by the claimed invention of the instant application. 
Regarding claims 24, 25 and 26, Conk in view of Task et al. teaches all the limitations of claim 7 above. Task et al. teaches a method of forming these deceptive markings, wherein the images can be provided with a desirable distortion to give the impression of perspective or a view from some angle other than the viewer with respect to the work surface (col. 6 Ln. 13-45, col. 9 Ln. 25-60). While Task et al. does not expressly teach that the distortion can be magnification/demagnification, out of focus, or different focal length, such a modification would have been obvious to one of ordinary skill in the art at the time of the invention based upon the desired distortion and overall look of the resultant camouflage that would allow for the most enhanced deception within in the selected environment. 

Claims 10, 11, 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conk (US 6,342,290) in view of Task et al. (US 4,606,127) an further in view of Santos et al. (US 6,805,957; cited on IDS).
Regarding claims 10, 11, 20 and 21, Conk in view of Task et al. teaches all the limitations of claims 7 and 17 above, however, the references do not expressly teach the presence of a disruptive micropattern that is smaller than the disruptive pattern and includes one or more additional colors not found in the disruptive pattern.
Santos et al. teaches a disruptive camouflage pattern system used in both military and civilian applications, wherein the camouflage pattern system includes both a micropattern to disrupt the subject’s shape and a micropattern with sharp edge units of a size capable of blending the subject into its background (Abstract, col. 9 Ln. 40-col. 11 Ln. 60). The camouflage pattern is printed onto fabric substrates (col. 6 Ln. 10-53, col. 7 Ln. 1-25, col. 9 Ln. 25-40). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the camouflage pattern taught by Conk in view of Task et al. to include the disruptive micropattern taught by Santos et al. to further disrupt the shape of the object to be camouflaged and blend it into the background, further enhancing the concealment features within the selected environment.
Furthermore, it would have been obvious to one of ordinary skill in the art to utilize a different color from the selected environment that is different from the color mid-size elements (70; disruptive pattern) to further enhance the concealment of the camouflage within the intended environment. 

Claim 7, 8, 9, 12, 13, 14, 15, 16, 17, 18, 19, 22, 23, 24, 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson (US 2005/0005339; cited on IDS) in view of Task et al. (US 4,606,127).
Regarding claims 7, 8, 12, 13, 17, 18, 22 and 23, Johnson teaches a camouflage pattern applied to an article, such as paper, cloth, plastic etc., wherein photographic images are taken of an animal or part thereof ([0011-0014]). The photographic images can be manipulated to create a pattern of a desired camouflage design by combining various images and/or colors to make a desired pattern ([0014]). Preferably, the images are digitized and manipulated into a pattern using well known software and then the pattern is transferred to any support or medium ([0014]). 
It would have been obvious to one of ordinary skill in the art to overlay a base image (photographic image) with a second image (disruptive pattern), both from the desired environment in which the camouflage will be used, to provide a camouflage with enhanced concealment within the desired environment.
While Johnson teaches that the photographic images can be manipulated using  well known software, the reference does not expressly teach that a distortion is applied to a portion of a base image. Task et al. teaches an image layout arrangement suitable for transposing small images onto large work surface located images with an required degree of image resolution and detail, for deceptive markings on aerially visible portions of an air base (Abstract). Task et al. teaches that the images are used to conceal movable objects or employed in movable decoys for enhanced deception capability (col. 1 Ln. 63-col. 2 Ln. 20). Task et al. teaches a method of forming these deceptive markings, wherein the images can be provided with a desirable distortion to give the impression of perspective or a view from some angle other than the viewer with respect to the work surface (col. 6 Ln. 13-45, col. 9 Ln. 25-60). 
As both Johnson and Task et al. are concerned with deception/camouflage techniques, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the photographic images comprising a base image (photographic images) of the camouflage pattern taught by Johnson to have a distortion applied as taught by Task et al. to obtain a perspective distortion so that areas of the camouflage give the impression of a view from a different angle other than the viewer, to aid in enhancing the deceptive features of the camouflage. 
Regarding claims 9 and 19, Johnson in view of Task et al. teaches all the limitations of claims 7 and 17 above, and Johnson further teaches that shading can be used in the camouflage pattern depending on the desired color and/or pattern ([0007-0010]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide shading at any location on the camouflage pattern 
to further enhance the concealment features of the camouflage pattern within the selected environment. 

Regarding claims 14, 15, 16, 24, 25 and 26, Johnson in view of Task et al. teaches all the limitations of claims 7 and 17 above. Task et al. teaches a method of forming these deceptive markings, wherein the images can be provided with a desirable distortion to give the impression of perspective or a view from some angle other than the viewer with respect to the work surface (col. 6 Ln. 13-45, col. 9 Ln. 25-60). While Task et al. does not expressly teach that the distortion can be magnification/demagnification, out of focus, or different focal length, such a modification would have been obvious to one of ordinary skill in the art at the time of the invention based upon the desired distortion and overall look of the resultant camouflage that would allow for the most enhanced deception within in the selected environment. 

Claims 10, 11, 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson (US 2005/0005339; cited on IDS) in view of Task et al. (US 4,606,127) an further in view of Santos et al. (US 6,805,957; cited on IDS).
Regarding claims 10, 11, 20 and 21, Johnson in view of Task et al. teaches all the limitations of claims 7 and 17 above, however, the references do not expressly teach the presence of a disruptive micropattern that is smaller than the disruptive pattern and includes one or more additional colors not found in the disruptive pattern.
Santos et al. teaches a disruptive camouflage pattern system used in both military and civilian applications, wherein the camouflage pattern system includes both a micropattern to disrupt the subject’s shape and a micropattern with sharp edge units of a size capable of blending the subject into its background (Abstract, col. 9 Ln. 40-col. 11 Ln. 60). The camouflage pattern is printed onto fabric substrates (col. 6 Ln. 10-53, col. 7 Ln. 1-25, col. 9 Ln. 25-40). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the camouflage pattern taught by Johnson in view of Task et al. to include the disruptive micropattern taught by Santos et al. to further disrupt the shape of the object to be camouflaged and blend it into the background, further enhancing the concealment features within the selected environment.
Furthermore, it would have been obvious to one of ordinary skill in the art to utilize a different color from the selected environment that is different from the color mid-size elements (70; disruptive pattern) to further enhance the concealment of the camouflage within the intended environment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/
 Primary Examiner, Art Unit 1785